By the Court.
This does not appear to us to be such a case as entitles the party to a privilege from arrest in the present cáse. He was lawfully in custody tin the surrender of his special bail, and of course could not attend his cause with Cochran and Thursby, even if the trial was going on. In this state of incapacity the plaintiffs might well arrest him. He was already in actual custody.
Motion denied.
Vid. 2 Bl. Rep. 823. Even where a defendant is illegally in custody at the suit of one plaintiff, he is not privileged from arrest at the suit of another, unless there be some collision.